PER CURIAM.
Alessandra Barbieri appeals from an order dissolving a permanent injunction for domestic violence protection against her former boyfriend, Glenn Muller. She correctly argues that the trial court abused its discretion in dissolving the injunction by reweighing the evidence supporting the initial injunction rather than finding a change in circumstances since the injunction was issued. See Reyes v. Reyes, 104 So.3d 1206, 1207 (Fla. 5th DCA 2012), review denied, SC13-256, 2013 WL 4528571 (Fla. Aug.16, 2013). Accordingly, we reverse and remand for reinstatement of the injunction.
REVERSED AND REMANDED.
SAWAYA, ORFINGER and LAWSON, JJ., concur.